        Case 1:20-cv-02167-SHR Document 21 Filed 07/27/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
DEREK S. THOME, as administrator : Civil No. 1:20-cv-2167
of the Estate of Charity L. Thome, :
Deceased,                          :
                                   :
           Plaintiff,              :
                                   :
           v.                      :
                                   :
PENNSYLVANIA STATE POLICE          :
OFFICER JAY D. SPLAIN et al.,      :
                                   :
           Defendants.             : Judge Sylvia H. Rambo

                                        ORDER
      AND NOW, this 27th day of July, 2021, upon consideration of Defendants’

motion to dismiss for failure to state a claim (Doc. 16) and in accordance with the

accompanying memorandum, IT IS HEREBY ORDERED that the motion is

GRANTED as follows: Count II of Plaintiff’s First-Amended Complaint alleging

violation of the Fourteenth Amendment based on state-created danger is

DISMISSED without prejudice to Plaintiff’s right to amend his pleading within

twenty-one days of the date of this order.



                                             s/Sylvia H. Rambo
                                             SYLVIA H. RAMBO
                                             United States District Judge
